DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered. Claims 1-5, 7, 9-13, and 15-32 are pending, of which claims 1, 3, 5, 7, 9, 11, 13, 15-26, 28, and 30-32 are withdrawn.
Claims 2, 4, 10, 12, 27, and 29 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on June 9, 2021 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on June 9, 2021.
Claim Objections
Claim 29 is objected to because of the following informalities:  
“A supportive strapless bra comprising;” should read “A supportive strapless bra comprising:” (replace semicolon after “comprising” with a colon)
“each of the first end and the second end including hooks on each end for attaching…” should read “each of the first end and the second end including hooks for attaching…” to reduce redundancy
“configured to pull on said breast” should read “configured to pull on a breast of a wearer,” to provide proper antecedent basis
“each closure mechanisms” should read “each closure mechanism”
“said bra being a strapless bra” at the end of claim 29 is redundant (see preamble)
Claim 4 is objected to because of the following informalities:
“a woman’s breast” should read “the wearer’s breasts,” to enhance clarity and maintain consistent antecedent basis
Appropriate correction is required. See below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10, 12, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “each closure mechanism being located directly on a respective cup of said two cups interposed between medial and lateral ends of the respective cup underwire.” The limitation is indefinite, as the claimed medial and lateral ends of the cup 
Dependent claims are rejected at least for depending from rejected claims.

Examiner’s Note
Claims 2, 4, 10, 12, 27, and 29 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that all pending claims remain rejected under 35 USC 112(b), as discussed above.
The following independent claim 29, drafted by the Examiner and considered to distinguish patentably over the art of record in this application and considered to overcome the claim objections and the rejections under 35 USC 112(b) addressed above, is presented to Applicant for consideration: 

29.	A supportive strapless bra comprising:
two cups and a bridge between said two cups;
wherein said two cups each include a respective underwire, each underwire having a medial end and a lateral end;
two closure mechanisms, wherein each closure mechanism is directly attached to an outer surface of a respective cup of said two cups and comprises a plurality of eyes;
a band having a first end and a second end, each of the first end and the second end having a plurality of hooks, wherein the band is configured to be removably attached to the two 
wherein each closure mechanism extends along a central portion of the respective cup directly adjacent to an apex of the respective cup, such that at least a portion of each closure mechanism is interposed between the medial end and the lateral end of the respective underwire; and
wherein, when the band is attached to the two cups, the bra is configured to completely encircle a torso of a wearer, and the band is configured to provide a lateral pull on each cup so as to provide support to breasts of the wearer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sisson (US Patent No. 5,968,003) teaches an upper body garment comprising a pair of chest panels each including a central hook and loop fastener removably attachable to a respective side support strap; Julius (US Patent No. 1,972,045) teaches a brassiere including a inner strap support system attached along central portions of the brassiere cup; Rose et al. (US Patent No. 6,422,917) teaches a supportive bra including a pair of cups each having a plurality of hooks located along a lateral bottom portion of the cup; and Mincher (US Patent No. 4,412,357) teaches an upper body garment comprising a pair of closure mechanisms located on the garment and configured to be located adjacent to a wearer’s nipples, and at least one removable strap attached to the pair of closure mechanisms and providing enhanced support to the wearer’s breasts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732